Upon reflection, I am of opinion the motion is (432) proper and the person offered may legally be interrogated on oath, as to any unfavorable opinion he has expressed against the prisoner. I can see no reason why the exception is not allowable as well in a criminal as in a civil case, nor why the juror should be sworn in a civil case and not in a criminal one. It is rather more necessary in the latter, as it is of more importance to the prisoner concerned to have a good opinion of his jury. If a prisoner is at all entitled to the privilege contended for, it is as necessary to allow it in the case before us as in any other. There is reason to suspect that the publication just spoken of may have had some influence upon the public mind, unfavorable to the prisoner. The homicide with which he is charged has taken place in this town but a few days past. It is to be feared some ferments are caused by it, rendering it proper for the Court to be circumspect and careful that the prisoner be not prejudiced by the violence of the current opinion. We should act as counsel for the prisoner so far as to see that he has a fair trial, and that he is not denied the benefits the law has provided for his defense against injustice.